                                                                                                              m




                                                                                                     Electronically Filed - Marion Hannibal - January 19, 2021 - 04:25 PM
                                                                                                             CT
 Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 1 of 30 PageID #: 15                              a
                                                                             21MR-CV00068
                                                                             21MR-CV00068
                                                                                                               LU


                                                                                                      T.
                                                                                                     (T)
                                                                                                     a.

STATE OF MISSOURI           }        IN THE CIRCUIT COURT OF MARION COUNTY                                   CD

                                ss        DISTRICT 2 AT HANNIBAL, MISSOURI                           0
COUNTY OF MARION                                                                                              CD
                                                                                                           0
Katherine E. Huff,
             Plaintiff,                                                                                        cu
                                                                                                          c.
v.                                                  Cause No.                                                  cu

                                                                                                       $15
Schneider Electric SE, a French Multi-
national Company, and
Schneider Electric USA, Inc., a Delaware
Corporation, and
                                                                                                             iii
DESMA Schuhmaschinen GmbH, a                                                                                   cn
German Multi-national Corporation, and
KIlickner DESMA Elastomertechnik
GmbH, a German Multi-national
Corporation, and
DESMA USA, Inc., a Delaware
Corporation, and
William Fisher, and
Edward Hulse, and
Barb (Rees) Cannady, and
Ryan Richards, and
Matthew Dade,
              Defendants.

                                     Petition for Damages


               Comes now the plaintiff Katherine E. Huff and for her claim for personal injury
states to the Court as follows:
                                     Common Allegations
                                             Parties
 . Plaintiff Katherine E. Huff (hereinafter Katherine) is a resident of Marion County, Missouri.
2. Defendant Schneider Electric SE (hereinafter Schneider) is a multi-national company who is
the successor to TOlemecanique Electrique through merger or defacto merger which results in
successor liability, and who was doing business in the City of Hannibal, State of Missouri, on the
date of the injury to Katherine which is the subject of this case under the name Schneider



                                                I
                                                                                                    Electronically
                                                                                                    Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 2 of 30 PageID #: 16




Electric USA, Inc. and was the designer, manufacturer, seller, or a successor through merger or




                                                                                                                           Marion Hannibal
defacto merger with successor liability to the designer, manufacturer, or seller of the manual
control button which caused or contributed to cause the injury to Katherine. Defendant




                                                                                                                                  Hannibal-- January 19,
Schneider's headquarters in France is as follows:
               Schneider Electric SE
               35 Rue Joseph Monier
               92500 Rueil-Mahnaison




                                                                                                                                                     19, 2021 - 04:25 PM
               France
3, Defendant Schneider Electric USA, Inc. (hereinafter Schneider USA) is a Delaware
corporation who is a wholly owned subsidiary of defendant Schneider and the successor to
Telemecanique Electrique through merger or defacto merger which results in successor liability
and was doing business in the City of Hannibal, State of Missouri, on the date of the injury to
Katherine which is the subject of this case and was the designer, manufacturer, seller, or a
successor by merger or defacto merger with successor liability to the designer, manufacturer, or
seller of the manual control button which caused or contributed to cause the injury to Katherine.
Defendant Schneider USA may be served as follows:
               Schneider Electric USA, Inc.
               CSC-Lawyers Incorporating Service Company
               221 Bolivar
               Jefferson City, Mo 65101
4. Defendant DESMA Schuhmaschinen GmbH (hereafter DESMA) is a German corporation
authorized to do and doing business in the State of Missouri and said company was doing
business in the City of Hannibal, State of Missouri, on the date of the injury to Katherine which
is the subject of this case, and was the designer, manufacturer, seller, or a successor through
merger or defacto merger with successor liability of the designer, manufacturer, or seller of the
multistation injection mold which injured Katherine. DESMA headquarters in Genitally is as
follows:
               DESMA Schuhmaschinen GmbH
               DesmastraBe 1, 28832 Achim, Germany
                                                                                                    Electronically
                                                                                                    Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 3 of 30 PageID #: 17




5. Defendant Klockner DESMA Elastomertechnik GmbH (hereafter Klockner DESMA) is a




                                                                                                                           Marion Hannibal - January 19,
Gelman corporation authorized to do and doing business in the State of Missouri and said
company was doing business in the City of Hannibal, State of Missouri, on the date of the injury
to Katherine which is the subject of this case, and was the designer, manufacturer, seller, or
successor through merger or defacto merger with successor liability of the designer,
manufacturer, or seller of the multistation injection mold which injured Katherine. The
headquarters for Klockner DESMA is as follows:




                                                                                                                                                     19, 2021 - 04:25 PM
               Klockner DESMA Elastomertechnik GmbH
               An der Elam
               78567 Fridingen / Germany
6. Defendant DESMA USA, Inc. (hereafter DESMA USA) is a Delaware corporation
authorized to do and doing business in the State of Missouri and said company was doing
business in the City of Hannibal, State of Missouri, on the date of the injury to Katherine which
is the subject of this case and was the designer, manufacturer, seller, or the successor through
merger or defacto merger with successor liability of the designer, manufacturer, or seller of the
multistation injection mold which injured Katherine. DESMA USA may be served as Follows:
               DESMA USA, Inc.
               The Corporation Trust Company
               Corporation Trust Center 1209 Orange Street
               Wilmington, DE 19801
7. Defendant William Fisher is an individual who resides at 4403 McMasters Avenue,
Hannibal, MO 63401.
8. Defendant Edward Hulse is an individual who resides at 1104 North Main Street, Monroe
City, MO 63456.
9. Defendant Barbara (Rees) Cannady is an individual who resides at 10889 Mulberry Road,
Monroe City Mo 63456.
10. Defendant Ryan Richards is an individual who resides at 1701 35th Street, Hannibal, MO
63401.
                                                                                                      Electronically
                                                                                                      Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 4 of 30 PageID #: 18




11. Defendant Matthew Dade is an individual who resides at 302 Logan Street, Palmyra, Mo




                                                                                                                             Marion Hannibal - January 19,
63461.


                                             Jurisdiction
12. The law of the State of Missouri applies to this action.
13. This Court has jurisdiction pursuant to Article V, Section XIV of the Missouri Constitution.
14. The Court has jurisdiction over the out-of-state defendants under Missouri Revised Statute




                                                                                                                                                       19, 2021 - 04:25 PM
506.500 in that defendants or their agents committed tortious acts and conducted business in the
State of Missouri in that they designed, manufactured, distributed, marketed, advertised, and sold
the defective multistation injection mold, and/or manual control button identified in this Petition
for ultimate distribution, sale, and/or use in the State of Missouri.
15.   No claims from a split recovery statute (punitive or exemplary damages) will be made.
                                             The Injury
16. On or about January 22, 2016, while working as a machine operator, Katherine was
severely injured as hereinafter specifically alleged.
17. At the time of the injury Katherine was operating an unreasonably dangerous and defective
multistation injection mold designed, manufactured, and sold by defendants DESMA, KlOckner
DESMA, and/or DESMA USA.
18. The injection mold had moving platens which were not safely and securely guarded to
protect the machine operator from a pinching, burning injury in the moving parts.
19. The multistation injection mold did not have point of operation guards to protect the
machine operator from pinching, burning injury when cleaning the platens and was therefore in a
defective condition and unreasonably dangerous when put to a reasonably expected use.
20.   On January 22, 2016, excess material built up on the platens of the injection mold and
Katherine followed the training she had been given by her employer to clean the mold.
21. To open and close the platens, the injection mold had an unreasonably dangerous and
defective manual control button part number ZB2-BE101 (hereafter manual control button)
designed, manufactured, and/or sold by Telemecanique Electrique (hereafter Telemecanique)
                                                                                                             m




                                                                                                    Electronically Filed - Marion Hannibal - January 19, 2021 - 04:25 PM
                                                                                                            CT
 Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 5 of 30 PageID #: 19                             a

                                                                                                              cu
                                                                                                           T.
                                                                                                           (T)
who was a French multinational corporation acquired by merger or defacto merger with                       a.

successor liability by defendants Schneider and/or Schneider USA.                                           CD
                                                                                                            0
22. The manual control button was installed and sold on the multistation injection mold by
                                                                                                              cu
defendants DESMA, Klockner DESMA, and/or DESMA USA.
23. Katherine used the manual control button to open and close the mold for the purpose of                   Cu

cleaning the platens on the injection mold.                                                              cu
                                                                                                         c.
                                                                                                         cu
24.    The manual control button was unreasonably dangerous and defective and malfunctioned
                                                                                                      $15
causing the mold to unexpectedly close on Katherine's right hand.
25. The manual control button was designed so that there was no manual override when there
was a critical failure.
26. The manual control button malfunctioned in a critical failure causing the mold to close on
Katherine's right hand.
27. When the mold closed on her hand, Katherine's right hand was trapped, crushed, and
burned for an extended period of time before her co-workers could free her hand from the
injection mold.
28. When the mold closed on her hand the machine trapped her hand between the platens,
resulting in a severe crushing and burning injury as set out in Exhibit A, attached hereto and
made a part hereof as if set out verbatim.
29. The crushing, burning injury was so severe that Katherine's right hand could not be
preserved and it was amputated as shown in Exhibit B, attached hereto and made a part hereof as
if set out verbatim.
30. As a result of the defendants' conduct and the injuries described above, Katherine sustained
and continues to incur medical treatment and prescriptions for bodily injuries to her right upper
extremity and the injuries are permanent in nature.
31. As a result of the defendants' conduct and the injuries described above, Katherine sustained
and continues to incur and suffer great pain of body and mind, permanent disfigurement,
excruciating physical pain and great mental anguish, all of which disturbs Katherine's enjoyment
of life.
                                                                                                   Electronically
                                                                                                   Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 6 of 30 PageID #: 20




32. As a result of the defendants' conduct and the injuries described above, Katherine sustained




                                                                                                                          Marion Hannibal
and continues to incur medical treatment and prescriptions for psychiatric injury from the
trauma, physical injury, and memory of the disastrous experience when her hand was crushed




                                                                                                                                 Hannibal - January 19,
and burned in the platens of the injection mold.
33. As a result of the defendants' conduct and the injuries described above, Katherine has been
unable to perform the duties of her employment and sustained and continues to incur lost
earnings capacity, has lost earnings from employment, and is peimanently and totally disabled




                                                                                                                                                    19, 2021 - 04:25 PM
from any substantial gainful employment.


                                             Count I
             Strict Liability — Product Defect against all Corporate Defendants


      Comes now the plaintiff Katherine E. Huff and for Count I of her claim against defendants
Schneider Electric SE, and Schneider Electric USA, Inc., and DESMA Schuhmaschinen GmbH,
and Klockner DESMA Elastomertechnik GmbH, and DESMA USA, Inc. states to the Court as
follows:
34. All of the common allegations set out above are incorporated by reference herein as if set
out verbatim.
35. Defendants Schneider, and Schneider USA, and DESMA, Klockner DESMA, and DESMA
USA sold the manual control button in the course of defendants' businesses.
36. The manual control button was then in a defective condition unreasonably dangerous when
put to a reasonably anticipated use.
37. The defective condition in the manual control button posed foreseeable and substantial risk
of harm for those using the product.
38. The manual control button was used in a manner reasonably anticipated.
39. Katherine was damaged as a direct result of such defective condition as existed when the
manual control button was sold.
40. The defective manual control button malfunctioned in a critical failure causing the mold to
close on Katherine's right hand.
                                                                                                   Electronically
                                                                                                   Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 7 of 30 PageID #: 21




41. When the mold closed on her hand, Katherine's right hand was trapped, crushed, and




                                                                                                                          Marion Hannibal - January 19,
burned for an extended period of time before her co-workers could free her hand from the
injection mold.
42. The crushing, burning injury was so severe that Katherine's right hand could not be
preserved and it was amputated.
43. As a result of the defective manual control button and the injuries described above,
Katherine sustained and continues to incur medical treatment and prescriptions for bodily




                                                                                                                                                    19, 2021 - 04:25 PM
injuries to her right upper extremity and the injuries are permanent in nature.
44. As a result of the defective manual control button and the injuries described above,
Katherine sustained and continues to incur and suffer great pain of body and mind, permanent
disfigurement, excruciating physical pain and great mental anguish, all of which disturbs
Katherine's enjoyment of life.
45. As a result of the defective manual control button and the injuries described above,
Katherine sustained and continues to incur medical treatment and prescriptions for psychiatric
injury from the trauma, physical injury, and memory of the disastrous experience when her hand
was crushed and burned in the platens of the injection mold.
46. As a result of the defective manual control button and the injuries described above,
Katherine has been unable to perform the duties of her employment and sustained and continues
to incur lost earnings capacity, has lost earnings from employment, and is permanently and
totally disabled from any substantial gainful employment.
       WHEREFORE, on Count I plaintiff prays for judgment of compensatory damages against
defendants Schneider Electric SE, and Schneider Electric USA, Inc., and DESMA
Schuhmaschinen GmbH, and Klockner DESMA Elastomertechnik GmbH, and DESMA USA,
Inc. in a fair and reasonable amount, the total of which exceeds $75,000.00, including, but not
limited to, medical expenses; lost earnings capacity; bodily injury; pain and suffering; loss of
enjoyment of life; and for her costs herein.
                                                                                                     Electronically
                                                                                                     Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 8 of 30 PageID #: 22




                                             Count II




                                                                                                                            Marion Hannibal
            Strict Liability — Failure to Warn against All Corporate Defendants.




                                                                                                                                   Hannibal - January 19,
       Comes now the plaintiff Katherine E. Huff and for Count II of her claim against
defendants Schneider Electric SE, and Schneider Electric USA, Inc., and DESMA
Schuhmaschinen GmbH, and Klockner DESMA Elastomertechnik GmbH, and DESMA USA,
Inc. states to the Court as follows:




                                                                                                                                                      19, 2021 - 04:25 PM
47. All of the common allegations set out above are incorporated by reference herein as if set
out verbatim.
48. All of the allegations of Count I set out above are incorporated by reference herein as if set
out verbatim
49. Defendants Schneider Electric SE, and Schneider Electric USA, Inc., and DESMA
Schuhmaschinen GmbH, and Klockner DESMA Elastomertechnik GmbH, and DESMA USA,
Inc. sold the manual control button in the course of defendants' businesses.
50. The manual control button was then unreasonably dangerous when put to a reasonably
anticipated use without knowledge of its characteristics.
51. Defendants Schneider Electric SE, and Schneider Electric USA, Inc., and DESMA
Schuhmaschinen GmbH, and Klockner DESMA Elastomertechnik GmbH, and DESMA USA,
Inc. did not give an adequate warning of the danger.
52. The manual control button was used in a manner reasonably anticipated.
53. Katherine was damaged as a direct result of the manual control button being sold without an
adequate warning
54. The defective manual control button malfunctioned in a critical failure causing the mold to
close on Katherine's right hand.
55. When the mold closed on her hand, Katherine's right hand was trapped, crushed, and
burned for an extended period of time before her co-workers could free her hand from the
injection mold.
56. The crushing, burning injury was so severe that Katherine's right hand could not be
preserved and it was amputated.
                                                                                                   Electronical
                                                                                                   Electronically
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 9 of 30 PageID #: 23




                                                                                                                ly Filed
                                                                                                                   Filed - Marion Hannibal
57. As a result of the manual control button being sold without an adequate warning and the
injuries described above, Katherine sustained and continues to incur medical treatment and




                                                                                                                                  Hannibal - January 19, 2021 -- 04:25 PM
prescriptions for bodily injuries to her right upper extremity and the injuries are permanent in
nature.
58. As a result of the manual control button being sold without an adequate warning and the
injuries described above, Katherine sustained and continues to incur and suffer great pain of
body and mind, permanent disfigurement, excruciating physical pain and great mental anguish,
and all of which disturbs Katherine's enjoyment of life.
59. As a result of the manual control button being sold without an adequate warning and the
injuries described above, Katherine sustained and continues to incur medical treatment and




                                                                                                                                                                       PM
prescriptions for psychiatric injury from the trauma, physical injury, and memory of the
disastrous experience when her hand was crushed and burned in the platens of the injection
mold.
60. As a result of the manual control button being sold without an adequate warning and the
injuries described above, Katherine has been unable to perform the duties of her employment and
sustained and continues to incur lost earnings capacity, has lost earnings from employment, and
is permanently and totally disabled from any substantial gainful employment.
          WHEREFORE, on Count II plaintiff prays for judgment of compensatory damages
against defendants Schneider Electric SE, and Schneider Electric USA, Inc., and DESMA
Schuhmaschinen GmbH, and Klockner DESMA Elastomertechnik GmbH, and DESMA USA,
Inc. in a fair and reasonable amount, the total of which exceeds $75,000.00, including, but not
limited to, medical expenses; lost earnings capacity; bodily injury; pain and suffering; loss of
enjoyment of life; and for her costs herein.




                                                 9
                                                                                                               m




                                                                                                      Electronically Filed - Marion Hannibal - January 19, 2021 - 04:25 PM
                                                                                                              CT
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 10 of 30 PageID #: 24                               a

                                                                                                                cu

                                                                                                             T.
                                                                                                             (T)
                                                                                                             a.

                                            Count III                                                         CD
                                                                                                              0
                    Product Liability — Negligent Manufacture, Design, or
                                                                                                                cu
                       Failure to Warn against All Corporate Defendants
                                                                                                               Cu

        Comes now the plaintiff Katherine E. Huff and for Count III of her claim against                        cu
                                                                                                            c.
defendants Schneider Electric SE, and Schneider Electric USA, Inc., and DESMA
                                                                                                        $15
Schuhmaschinen GmbH, and KlOckner DESMA Elastomertechnik GmbH, and DESMA USA,
                                                                                                        0
Inc. states to the Court as follows:
61. All of the common allegations set out above are incorporated by reference herein as if set
                                                                                                                cri
out verbatim.
62. All of the allegations of Count I set out above are incorporated by reference herein as if set
out verbatim
63. All of the allegations of Count II set out above are incorporated by reference herein as if set
out verbatim
64. Defendants Schneider Electric SE, and Schneider Electric USA, Inc., and DESMA
Schuhmaschinen GmbH, and KlOckner DESMA Elastomertechnik GmbH, and DESMA USA,
Inc. manufactured and/or designed the manual control button,
65. Defendants Schneider Electric SE, and Schneider Electric USA, Inc., and DESMA
Schuhmaschinen GmbH, and Klockner DESMA Elastomertechnik GmbH, and DESMA USA,
Inc. failed to use ordinary care to either manufacture or design the manual control button to be
reasonably safe or adequately warn of the risk of harm from the hazzard of the manual control
button sticking after it was pressed without a manual override to prevent a catastrophic injury.
66. As a direct result of such failure, in one or more of the respects submitted above, Katherine
sustained damage.
67. As a direct result of such failure, in one or more of the respects submitted above, the
defective manual control button malfunctioned in a critical failure causing the mold to close on
Katherine's right hand.
                                                                                                    Electronically
                                                                                                    Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 11 of 30 PageID #: 25




                                                                                                                           Marion Hannibal - January 19,
68. When the mold closed on her hand, Katherine's right hand was trapped, crushed, and
burned for an extended period of time before her co-workers could free her hand from the
injection mold.
69. The crushing, burning injury was so severe that Katherine's right hand could not be
preserved and it was amputated.
70. As a direct and proximate result of the negligence of defendants Schneider Electric SE, and




                                                                                                                                                     19, 2021 - 04:25 PM
Schneider Electric USA, Inc., and DESMA Schuhmaschinen GmbH, Klockner DESMA
Elastomertechnik GmbH, and DESMA USA, Inc. acting as described above, and as a result of
the injuries described above, Katherine sustained and continues to incur medical treatment and
prescriptions for bodily injuries to her right upper extremity and the injuries are peunanent in
nature.
71. As a direct and proximate result of the negligence of defendants Schneider Electric SE, and
Schneider Electric USA, Inc., and DESMA Schuhmaschinen GmbH, and Klockner DESMA
Elastomertechnik GmbH, and DESMA USA, Inc. acting as described above, and as a result of
the injuries described above, Katherine sustained and continues to incur and suffer great pain of
body and mind, permanent disfigurement, excruciating physical pain and great mental anguish,
and all of which disturbs Katherine's enjoyment of life.
72. As a direct and proximate result of the negligence of defendants Schneider Electric SE, and
Schneider Electric USA, Inc., and DESMA Schuhmaschinen GmbH, and Klockner DESMA
Elastomertechnik GmbH, and DESMA USA, Inc. acting as described above, and as a result of
the injuries described above, Katherine sustained and continues to incur medical treatment and
prescriptions for psychiatric injury from the trauma, physical injury, and memory of the
disastrous experience when her hand was crushed and burned in the platens of the injection
mold.
73. As a direct and proximate result of the negligence of defendants Schneider Electric SE, and
Schneider Electric USA, Inc., and DESMA Schuhmaschinen GmbH, and Klockner DESMA
Elastomertechnik GmbH, and DESMA USA, Inc. acting as described above, and as a result of
the injuries described above, Katherine has been unable to perform the duties of her employment
                                                                                                      Electronically
                                                                                                      Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 12 of 30 PageID #: 26




                                                                                                                             Marion Hannibal - January 19,
and sustained and continues to incur lost earnings capacity, has lost earnings from employment,
and is pemianently and totally disabled from any substantial gainful employment.
        WHEREFORE, on Count III plaintiff prays for judgment of compensatory damages
against defendants Schneider Electric SE, and Schneider Electric USA, Inc., and DESMA
Schuhmaschinen GmbH, and Klockner DESMA Elastomertechnik GmbH, and DESMA USA,
Inc. in a fair and reasonable amount, the total of which exceeds $75,000.00, including, but not




                                                                                                                                                       19, 2021 - 04:25 PM
limited to, medical expenses; lost earnings capacity; bodily injury; pain and suffering; loss of
enjoyment of life; and for her costs herein.


                                               Count IV
                         Negligently Supplying a Dangerous Instrument
                                against All Corporate Defendants


                Comes now the plaintiff Katherine E. Huff and for Count TV of her claim against
defendants Schneider, and Schneider USA, and DESMA, and Klockner DESMA, and DESMA
USA states to the Court as follows:
74. All of the common allegations set out above are incorporated by reference herein as if set
out verbatim.
75. All of the allegations of Count I set out above are incorporated by reference herein as if set
out verbatim.
76. All of the allegations of Count II set out above are incorporated by reference herein as if set
out verbatim.
77. All of the allegations of Count III set out above are incorporated by reference herein as if
set out verbatim.
78. Defendants Schneider, and Schneider USA, and DESMA, and Klockner DESMA, and
DESMA USA supplied the manual control button for use.
                                                                                                   Electronically
                                                                                                   Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 13 of 30 PageID #: 27




                                                                                                                          Marion Hannibal
79. The manual control button was designed, manufactured, and sold in a condition so that
when there was a critical failure there could be no manual override and was therefore dangerous




                                                                                                                                 Hannibal - January 19,
when put to a reasonably expected use.
80. The manual control button was put to a reasonably expected use.
81. Defendants Schneider, and Schneider USA, and DESMA, and Klockner DESMA, and
DESMA USA had no reason to believe that those for whose use the manual control button was




                                                                                                                                                    19, 2021 - 04:25 PM
supplied would realize its dangerous condition.
82. Defendants Schneider Electric SE, and Schneider Electric USA, Inc., and DESMA
Schuhmaschinen GmbH, and Klockner DESMA Elastomertechnik GmbH, and DESMA USA,
Inc. knew or had information from which they, in the exercise of ordinary care, should have
known of such dangerous condition.
83. Defendants Schneider, and Schneider USA, and DESMA, and Klockner DESMA, and
DESMA USA failed to adequately warn of such dangerous condition.
84. Defendants Schneider, and Schneider USA, and DESMA, and Klockner DESMA, and
DESMA USA were thereby negligent.
85. As a direct result of such negligence, Katherine sustained damage.
86. As a direct result of such failure, in one or more of the respects submitted above, the
defective manual control button malfunctioned in a critical failure causing the mold to close on
Katherine's right hand.
87. When the mold closed on her hand, Katherine's right hand was trapped, crushed, and
burned for an extended period of time before her co-workers could free her hand from the
injection mold.
88. The crushing, burning injury was so severe that Katherine's right hand could not be
preserved and it was amputated.
89. As a direct and proximate result of the negligence of defendants Schneider, and Schneider
USA, and DESMA, and Klockner DESMA, and DESMA USA acting as described above, and as
a result of the injuries described above, Katherine sustained and continues to incur medical
                                                                                                             pand Alleopoipaig
                                                                                                    Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 14 of 30 PageID #: 28




                                                                                                                           Marion Hannibal - January 19,
treatment and prescriptions for bodily injuries to her right upper extremity and the injuries are
permanent in nature.
90. As a direct and proximate result of the negligence of defendants Schneider, and Schneider
USA, and DESMA, and Klockner DESMA, and DESMA USA acting as described above, and as
a result of the injuries described above, Katherine sustained and continues to incur and suffer
great pain of body and mind, permanent disfigurement, excruciating physical pain and great




                                                                                                                                                     19, 2021 - 04:25 PM
mental anguish, and all of which disturbs Katherine's enjoyment of life.
91. As a direct and proximate result of the negligence of defendants Schneider, and Schneider
USA, and DESMA, and Klockner DESMA, and DESMA USA acting as described above, and as
a result of the injuries described above, Katherine sustained and continues to incur medical
treatment and prescriptions for psychiatric injury from the trauma, physical injury, and memory
of the disastrous experience when her hand was crushed and burned in the platens of the
injection mold.
92. As a direct and proximate result of the negligence of defendants Schneider, and Schneider
USA, and DESMA, and KIdckner DESMA, and DESMA USA acting as described above, and as
a result of the injuries described above, Katherine has been unable to perform the duties of her
employment and sustained and continues to incur lost earnings capacity, has lost earnings from
employment, and is permanently and totally disabled from any substantial gainful employment.
       WHEREFORE, on Count IV plaintiff prays for judgment of compensatory damages
against defendants Schneider, and Schneider USA, and DESMA, and Klockner DESMA, and
DESMA USA in a fair and reasonable amount, the total of which exceeds $75,000.00, including,
but not limited to, medical expenses; lost earnings capacity; bodily injury; pain and suffering;
loss of enjoyment of life; and for her costs herein.


                                              Count V
                                Strict Liability — Product Defect
           against Defendants DESMA and DESMA USA and Klockner DESMA
                                                                                                      Electronically Filed -- Marion Hannibal -- January 19,
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 15 of 30 PageID #: 29




       Comes now the plaintiff Katherine E. Huff and for Count V of her claim against
defendants DESMA and DESMA USA and Klockner DESMA states to the Court as follows:
93. All of the common allegations set out above are incorporated by reference herein as if set
out verbatim.
94. All of the allegations of Count I set out above are incorporated by reference herein as if set
out verbatim




                                                                                                                                                         19, 2021 -- 04:25 PM
95. All of the allegations of Count II set out above are incorporated by reference herein as if set
out verbatim
96. All of the allegations of Count III set out above are incorporated by reference herein as if
set out verbatim
97. All of the allegations of Count IV set out above are incorporated by reference herein as if
set out verbatim
98. Defendants DESMA Schuhmaschinen GmbH, and Kleckner DESMA Elastomertechnik
GmbH, and DESMA USA, Inc. sold the multistation injection mold which injured Katherine in
the course of defendants' businesses.
99. The multistation injection mold was then in a defective condition unreasonably dangerous
when put to a reasonably anticipated use.
100. The multistation injection mold was used in a manner reasonably anticipated.
101. Katherine was damaged as a direct result of such defective condition as existed when the
multistation injection mold was sold.
102. The multistation injection mold malfunctioned in a critical failure causing the mold to
close on Katherine's right hand.
103. When the mold closed on her hand, Katherine's right hand was trapped, crushed, and
burned for an extended period of time before her co-workers could free her hand from the
injection mold.
104. The crushing, burning injury was so severe that Katherine's right hand could not be
preserved and it was amputated.
                                                                                                    Electronically
                                                                                                    Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 16 of 30 PageID #: 30




                                                                                                                           Marion Hannibal - January 19,
105. As a result of the defective multistation injection mold and the injuries described above,
Katherine sustained and continues to incur medical treatment and prescriptions for bodily
injuries to her right upper extremity and the injuries are permanent in nature.
106. As a result of the defective multistation injection mold and the injuries described above,
Katherine sustained and continues to incur and suffer great pain of body and mind, permanent
disfigurement, excruciating physical pain and great mental anguish, and all of which disturbs




                                                                                                                                                     19, 2021 - 04:25 PM
Katherine's enjoyment of life.
107. As a result of the defective multistation injection mold and the injuries described above,
Katherine sustained and continues to incur medical treatment and prescriptions for psychiatric
injury from the trauma, physical injury, and memory of the disastrous experience when her hand
was crushed and burned in the platens of the injection mold.
108. As a result of the defective multistation injection mold and the injuries described above,
Katherine has been unable to perform the duties of her employment and sustained and continues
to incur lost earnings capacity, has lost earnings from employment, and is permanently and
totally disabled from any substantial gainful employment.
       WHEREFORE, on Count V plaintiff prays for judgment of compensatory damages
against defendants DESMA and DESMA USA and Klockner DESMA in a fair and reasonable
amount, the total of which exceeds $75,000.00, including, but not limited to, medical expenses;
lost earnings capacity; bodily injury; pain and suffering; loss of enjoyment of life; and for her
costs herein.


                                             Count VI
                                 Strict Liability — Failure to Warn
           against Defendants DESMA and DESMA USA and Klockner DESMA

       Comes now the plaintiff Katherine E. Huff and for Count VI of her claim against
defendants DESMA and DESMA USA and Klockner DESMA states to the Court as follows:
109. All of the common allegations set out above are incorporated by reference herein as if set
out verbatim.



                                              - 16 -
                                                                                                      Electronically
                                                                                                      Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 17 of 30 PageID #: 31




                                                                                                                             Marion Hannibal - January 19,
110. All of the allegations of Count I set out above are incorporated by reference herein as if set
out verbatim
111. All of the allegations of Count II set out above are incorporated by reference herein as if
set out verbatim
112. All of the allegations of Count III set out above are incorporated by reference herein as if
set out verbatim




                                                                                                                                                       19, 2021 - 04:25 PM
113. All of the allegations of Count IV set out above are incorporated by reference herein as if
set out verbatim
114. All of the allegations of Count V set out above are incorporated by reference herein as if
set out verbatim
115. Defendants DESMA and DESMA USA and Klockner DESMA sold the multistation
injection mold which injured Katherine in the course of defendants' businesses.
116. The multistation injection mold was then unreasonably dangerous when put to a
reasonably anticipated use without knowledge of its characteristics.
117. Defendants DESMA and DESMA USA and Klockner DESMA did not give an adequate
warning of the danger.
118. The multistation injection mold was used in a manner reasonably anticipated.
119. Katherine was damaged as a direct result of the multistation injection mold being sold
without an adequate warning.
120. The defective multistation injection mold malfunctioned in a critical failure causing the
mold to close on Katherine's right hand.
121. When the mold closed on her hand, Katherine's right hand was trapped, crushed, and
burned for an extended period of time before her co-workers could free her hand from the
injection mold.
122. The crushing, burning injury was so severe that Katherine's right hand could not be
preserved and it was amputated.
123. As a result of the multistation injection mold being sold without an adequate warning and
the injuries described above, Katherine sustained and continues to incur medical treatment and
                                                                                                    Electronically Filed -- Marion Hannibal -- January 19,
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 18 of 30 PageID #: 32




prescriptions for bodily injuries to her right upper extremity and the injuries are permanent in
nature.
124. As a result of the multistation injection mold being sold without an adequate warning and
the injuries described above, Katherine sustained and continues to incur and suffer great pain of
body and mind, permanent disfigurement, excruciating physical pain and great mental anguish,
and all of which disturbs Katherine's enjoyment of life.




                                                                                                                                                       19, 2021 -- 04:25 PM
125. As a result of the multistation injection mold being sold without an adequate warning and
the injuries described above, Katherine sustained and continues to incur medical treatment and
prescriptions for psychiatric injury from the trauma, physical injury, and memory of the
disastrous experience when her hand was crushed and burned in the platens of the injection
mold.
126. As a result of the multistation injection mold being sold without an adequate warning and
the injuries described above, Katherine has been unable to perform the duties of her employment
and sustained and continues to incur lost earnings capacity, has lost earnings from employment,
and is permanently and totally disabled from any substantial gainful employment.
          WHEREFORE, on Count VI plaintiff prays for judgment of compensatory damages
against defendants DESMA and DESMA USA and Klockner DESMA in a fair and reasonable
amount, the total of which exceeds $75,000.00, including, but not limited to, medical expenses;
lost earnings capacity; bodily injury; pain and suffering; loss of enjoyment of life; and for her
costs herein.


                                            Count VII
                    Product Liability — Negligent Manufacture, Design or
  Failure to Warn against Defendants DESMA and DESMA USA and Klockner DESMA


                Comes now the plaintiff Katherine E. Huff and for Count VII of her claim against
defendants DESMA and DESMA USA and Klockner DESMA states to the Court as follows:
                                                                                                      Electronically
                                                                                                      Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 19 of 30 PageID #: 33




                                                                                                                             Marion Hannibal
127. All of the common allegations set out above are incorporated by reference herein as if set
out verbatim.




                                                                                                                                    Hannibal - January 19,
128. All of the allegations of Count I set out above are incorporated by reference herein as if set
out verbatim.
129. All of the allegations of Count II set out above are incorporated by reference herein as if
set out verbatim




                                                                                                                                                       19, 2021 - 04:25 PM
130. All of the allegations of Count III set out above are incorporated by reference herein as if
set out verbatim.
131. All of the allegations of Count IV set out above are incorporated by reference herein as if
set out verbatim.
132. All of the allegations of Count V set out above are incorporated by reference herein as if
set out verbatim.
133. All of the allegations of Count VI set out above are incorporated by reference herein as if
set out verbatim.
134. Defendants DESMA and DESMA USA and Klockner DESMA manufactured and/or
designed the multistation injection mold which injured Katherine,
135. Defendants DESMA and DESMA USA and KlOckner DESMA failed to use ordinary care
to either manufacture or design the multistation injection mold to be reasonably safe or
adequately warn of the risk of harm from the hazzards of:
                a.   the manual control button sticking after it was pressed
                     without a manual override to prevent a catastrophic injury; or
                b.   the failure to safely and securely guard the moving platens to
                     protect the machine operators from pinching and burning
                     injuries: or
                c.   the machine was manufactured, designed, and sold without
                     point of operation guards required by Section 292.020
                     RSMo. and without adequate warning of the absence of such
                     guards.
                                                                                                   Electronically
                                                                                                   Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 20 of 30 PageID #: 34




                                                                                                                          Marion Hannibal - January 19, 2021 - 04:25 PM
136. As a direct result of such failure, in one or more of the respects submitted above,
Katherine sustained damage.
137. As a direct result of such failure, in one or more of the respects submitted above, the
defective manual control button malfunctioned in a critical failure causing the mold to close on
Katherine's right hand.
138. When the mold closed on her hand, Katherine's right hand was trapped, crushed, and




                                                                                                               INcl 9Z:170 - 1.Z0Z '6
burned for an extended period of time before her co-workers could free her hand from the
injection mold.
139. The crushing, burning injury was so severe that Katherine's right hand could not be
preserved and it was amputated.
140. As a direct and proximate result of the negligence of defendants DESMA and DESMA
USA and Klockner DESMA acting as described above, and as a result of the injuries described
above, Katherine sustained and continues to incur medical treatment and prescriptions for bodily
injuries to her right upper extremity and the injuries are permanent in nature.
141. As a direct and proximate result of the negligence of defendants DESMA and DESMA
USA and Klockner DESMA acting as described above, and as a result of the injuries described
above, Katherine sustained and continues to incur and suffer great pain of body and mind,
permanent disfigurement, excruciating physical pain and great mental anguish, and all of which
disturbs Katherine's enjoyment of life.
142. As a direct and proximate result of the negligence of defendants DESMA and DESMA
USA and Klockner DESMA acting as described above, and as a result of the injuries described
above, Katherine sustained and continues to incur medical treatment and prescriptions for
psychiatric injury from the trauma, physical injury, and memory of the disastrous experience
when her hand was crushed and burned in the platens of the injection mold.
143. As a direct and proximate result of the negligence of defendants DESMA and DESMA
USA and Klockner DESMA acting as described above, and as a result of the injuries described
above, Katherine has been unable to perform the duties of her employment and sustained and
                                                                                                      Electronically Filed -- Marion Hannibal -- January 19,
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 21 of 30 PageID #: 35




continues to incur lost earnings capacity, has lost earnings from employment, and is permanently
and totally disabled from any substantial gainful employment.
           WHEREFORE, on Count VII plaintiff prays for judgment of compensatory damages
against defendants DESMA and DESMA USA and Kleckner DESMA in a fair and reasonable
amount, the total of which exceeds $75,000.00, including, but not limited to, medical expenses;
lost earnings capacity; bodily injury; pain and suffering; loss of enjoyment of life; and for her




                                                                                                                                                         19, 2021 -- 04:25 PM
costs herein.


                                            Count VIII
                        Negligently Supplying a Dangerous Instrument
            against Defendants DESMA and Kleckner DESMA and DESMA USA


       Comes now the plaintiff Katherine E. Huff and for Count VIII of her claim against
defendants, DESMA, and Kleckner DESMA, and DESMA USA and states to the Court as
follows:
144. All of the common allegations set out above are incorporated by reference herein as if set
out verbatim.
145. All of the allegations of Count I set out above are incorporated by reference herein as if set
out verbatim.
146. All of the allegations of Count II set out above are incorporated by reference herein as if
set out verbatim.
147. All of the allegations of Count III set out above are incorporated by reference herein as if
set out verbatim.
148. All of the allegations of Count IV set out above are incorporated by reference herein as if
set out verbatim
149. All of the allegations of Count V set out above are incorporated by reference herein as if
set out verbatim
                                                                                                             m




                                                                                                    Electronically Filed - Marion Hannibal - January 19, 2021 - 04:25 PM
                                                                                                            CT
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 22 of 30 PageID #: 36                             a

                                                                                                              cu
                                                                                                           T.
                                                                                                           (T)
                                                                                                           a.

150. All of the allegations of Count VI set out above are incorporated by reference herein as if             Cu
                                                                                                            0
set out verbatim
                                                                                                              cu
151. All of the allegations of Count VII set out above are incorporated by reference herein as if
set out verbatim
152. Defendants DESMA, and Kleckner DESMA, and DESMA USA supplied the multistation                        cu
                                                                                                          c.
                                                                                                          cu
injection mold for use.
153. The multistation injection mold was designed, manufactured, and sold without point of            $15

operation guards and with a manual control button in a condition so that when there was a
critical failure there could be no manual override and was therefore dangerous when put to a
                                                                                                              cri
reasonably expected use.
154. The multistation injection mold was put to a reasonably expected use.
155. Defendants DESMA, and Kleckner DESMA, and DESMA USA had no reason to believe
that those for whose use the multistation injection mold that was supplied would realize its
dangerous condition.
156. Defendants DESMA, and Kleckner DESMA, and DESMA USA knew or had information
from which they, in the exercise of ordinary care, should have known of such dangerous
condition.
157. Defendants DESMA, and Kleckner DESMA, and DESMA USA failed to adequately warn
of such dangerous condition.
158. Defendants DESMA, and Kleckner DESMA, and DESMA USA were thereby negligent.
159. As a direct result of such negligence, Katherine sustained damage.
160. As a direct result of such failure, in one or more of the respects submitted above, the
defective manual control button malfunctioned in a critical failure causing the mold to close on
Katherine's right hand.
161. When the mold closed on her hand, Katherine's right hand was trapped, crushed, and
burned for an extended period of time before her co-workers could free her hand from the
injection mold.
                                                                                                    Electronically
                                                                                                    Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 23 of 30 PageID #: 37




                                                                                                                           Marion Hannibal - January 19,
162. The crashing, burning injury was so severe that Katherine's right hand could not be
preserved and it was amputated.
163. As a direct and proximate result of the negligence of defendants DESMA, and Klockner
DESMA, and DESMA USA acting as described above, and as a result of the injuries described
above, Katherine sustained and continues to incur medical treatment and prescriptions for bodily
injuries to her right upper extremity and the injuries are permanent in nature.




                                                                                                                                                     19, 2021 - 04:25 PM
164. As a direct and proximate result of the negligence of defendants DESMA, and KlOckner
DESMA, and DESMA USA acting as described above, and as a result of the injuries described
above, Katherine sustained and continues to incur and suffer great pain of body and mind,
pelnianent disfigurement, excruciating physical pain and great mental anguish, and all of which
disturbs Katherine's enjoyment of life.
165. As a direct and proximate result of the negligence of defendants DESMA, and KlOckner
DESMA, and DESMA USA acting as described above, and as a result of the injuries described
above, Katherine sustained and continues to incur medical treatment and prescriptions for
psychiatric injury from the trauma, physical injury, and memory of the disastrous experience
when her hand was crushed and burned in the platens of the injection mold.
166. As a direct and proximate result of the negligence of defendants DESMA, and Klockner
DESMA, and DESMA USA acting as described above, and as a result of the injuries described
above, Katherine has been unable to perfoun the duties of her employment and sustained and
continues to incur lost earnings capacity, has lost earnings from employment, and is permanently
and totally disabled from any substantial gainful employment.
         WHEREFORE, on Count VIII plaintiff prays for judgment of compensatory damages
against defendants DESMA, and KlOckner DESMA, and DESMA USA in a fair and reasonable
amount, the total of which exceeds $75,000.00, including, but not limited to, medical expenses;
lost earnings capacity; bodily injury; pain and suffering; loss of enjoyment of life; and for her
costs herein.
                                                                                                               m




                                                                                                      Electronically Filed - Marion Hannibal - January 19, 2021 - 04:25 PM
                                                                                                               CT
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 24 of 30 PageID #: 38                                0

                                                                                                               a)
                                                                                                             T1
                                                                                                             (T)
                                                                                                             a.
                                            Count IX
                Negligence per se for Statutory Guarding Violation                                             g
                against Individual Defendants William Fisher and Edward Hulse

                                                                                                                c_
       Comes now the plaintiff Katherine E. Huff and for Count IX of her claim against
individual defendants William Fisher and Edward Hulse states to the Court as follows:
167. All of the common allegations set out above are incorporated by reference herein as if set        CD
out verbatim.
168. All of the allegations of Count I set out above are incorporated by reference herein as if set
                                                                                                              iii
out verbatim.                                                                                                   cri
                                                                                                                 -o
169. All of the allegations of Count II set out above are incorporated by reference herein as if
set out verbatim
170. All of the allegations of Count III set out above are incorporated by reference herein as if
set out verbatim.
171. All of the allegations of Count IV set out above are incorporated by reference herein as if
set out verbatim.
172. All of the allegations of Count V set out above are incorporated by reference herein as if
set out verbatim.
173. All of the allegations of Count VI set out above are incorporated by reference herein as if
set out verbatim
174. All of the allegations of Count VII set out above are incorporated by reference herein as if
set out verbatim
175. All of the allegations of Count VIII set out above are incorporated by reference herein as if
set out verbatim
176. Defendants William Fisher and Edward Hulse were the employees of the employer on
whose behalf Katherine operated the multistation injection mold which injured her.
                                                                                                           m




                                                                                                  Electronically Filed - Marion Hannibal - January 19, 2021 - 04:25 PM
                                                                                                          CT
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 25 of 30 PageID #: 39                           a

                                                                                                            cu
                                                                                                         T.
                                                                                                         (T)
                                                                                                         a.

177. Defendants William Fisher and Edward Hulse owed Katherine a duty to protect her from                  Cu
                                                                                                          0
injury which was separate and independent from the employer's nondelegable duty to provide a
                                                                                                            cu
reasonably safe work place for all employees.
                                                                                                        0
                                                                                                        Cu
178. Defendants William Fisher and Edward Hulse's conduct as herein alleged was a violation
                                                                                                        cu
of the employer's policy to comply with OSHA requirements and the equipment guarding                    c.
                                                                                                        cu
statutes as alleged hereafter and was not foreseeable to the employer.
                                                                                                    $15
179. At all relevant times there was in full force and effect in the State of Missouri, Section
                                                                                                    0
292.020 RSMo. which states:
                                                                                                           0
                                                                                                           -ph
               The belting, shafting, machines, machinery, gearing and drums of
                                                                                                            cri
               all manufacturing, mechanical and other establishments in this
               state when so placed as to be dangerous to the persons employed
               therein or thereabout while engaged in their ordinary duties, shall
               be safely and securely guarded when possible . . .
180. At all relevant times there was in full force and effect in the State of Missouri, Section
292.210 RSMo. which states:
               Any person or persons, firm or corporation, being the owner,
               agent, lessee or occupant of any manufacturing, mechanical,
               mercantile, or other establishment, business or calling in this state
               to which sections 292.010 to 292.250 apply, or any employee
               therein or thereat, who shall violate, or aid or abet in violating, any
               of the provisions of sections 292.010 to 292.250, shall be deemed
               guilty of a misdemeanor . . . .
181. Chapter 292.210 RSMo et seq. imposes a personal duty on William Fisher and Edward
Hulse independently of any master-servant relationship.
182. Defendants William Fisher and Edward Hulse jointly and collectively aided and abetted
the operation of the multistation injection mold without safe and secure guards to protect
machine operators from pinching, burning injuries while cleaning excess material from the
                                                                                                            m




                                                                                                   Electronically Filed - Marion Hannibal - January 19, 2021 - 04:25 PM
                                                                                                           CT
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 26 of 30 PageID #: 40                            a

                                                                                                    cu
                                                                                                   4-e
                                                                                                                T1
                                                                                                          (T)
                                                                                                          a.

platens, but defendants, in failing to provide safe and secure guards, thereby violated Sections           CD
                                                                                                           0
292.020 and 292.210 RSMo.
                                                                                                             cu
183. Katherine was operating the multistation injection mold and was a member of the class of
                                                                                                            Cu
persons intended to be protected by Sections 292.020 and 292.210 RSMo.
                                                                                                         cu
184. As a result of the absence of point of operation guards, the platens of the multistation            c.
                                                                                                         cu
injection mold closed on Katherine's right hand.
                                                                                                     5-45
185. When the mold closed on her hand, Katherine's right hand was trapped, crushed, and
burned for an extended period of time before her co-workers could free her hand from the
                                                                                                             0
injection mold.                                                                                            iii
                                                                                                            Crl
186. The crushing, burning injury was so severe that Katherine's right hand could not be
preserved and it was amputated.
187. The proximate cause of Katherine's injury was the violation of Sections 292.020 and
292.210 RSMo. which was aided and abetted by defendants William Fisher and Edward Hulse
188. As a direct and proximate result of the conduct of defendants William Fisher and Edward
Hulse acting as described above, and as a result of the injuries described above, Katherine
sustained and continues to incur medical treatment and prescriptions for bodily injuries to her
right upper extremity and the injuries are permanent in nature.
189. As a direct and proximate result of the conduct of defendants William Fisher and Edward
Hulse acting as described above, and as a result of the injuries described above, Katherine
sustained and continues to incur and suffer great pain of body and mind, permanent
disfigurement, excruciating physical pain and great mental anguish, and all of which disturbs
Katherine's enjoyment of life.
190. As a direct and proximate result of the conduct of defendants William Fisher and Edward
Hulse acting as described above, and as a result of the injuries described above, Katherine
sustained and continues to incur medical treatment and prescriptions for psychiatric injury from
the trauma, physical injury, and memory of the disastrous experience when her hand was crushed
and burned in the platens of the injection mold.
                                                                                                      Electronically
                                                                                                      Electronically Filed - Marion
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 27 of 30 PageID #: 41




                                                                                                                             Marion Hannibal - January 19,
191. As a direct and proximate result of the conduct of defendants William Fisher and Edward
Hulse acting as described above, and as a result of the injuries described above, Katherine has
been unable to perform the duties of her employment and sustained and continues to incur lost
earnings capacity, has lost earnings from employment, and is permanently and totally disabled
from any substantial gainful employment.
       WHEREFORE, on Count IX plaintiff prays for judgment of compensatory damages




                                                                                                                                                       19, 2021 - 04:25 PM
against the defendants William Fisher and Edward Hulse in a fair and reasonable amount, the
total of which exceeds $75,000.00, including, but not limited to, medical expenses; lost earnings
capacity; bodily injury; pain and suffering; loss of enjoyment of life; and for her costs herein.


                                             Count X
                                      Co-Employee Negligence
 against Individual Defendants William Fisher, Barb( Rees) Cannady, Ryan Richards and
Matthew Dade


       Comes now the plaintiff Katherine E. Huff and for Count X of her claim against
individual defendants William Fisher, Barb (Rees) Cannady, Ryan Richards and Matthew Dade
and states to the Court as follows:
192. All of the common allegations set out above are incorporated by reference herein as if set
out verbatim.
193. All of the allegations of Count I set out above are incorporated by reference herein as if set
out verbatim.
194. All of the allegations of Count II set out above are incorporated by reference herein as if
set out verbatim
195. All of the allegations of Count III set out above are incorporated by reference herein as if
set out verbatim.
196. All of the allegations of Count IV set out above are incorporated by reference herein as if
set out verbatim.
                                                                                                              m




                                                                                                     Electronically Filed - Marion Hannibal - January 19, 2021 - 04:25 PM
                                                                                                             CT
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 28 of 30 PageID #: 42                              a

                                                                                                               cu
                                                                                                            T.
                                                                                                            (T)
                                                                                                            a.

197. All of the allegations of Count V set out above are incorporated by reference herein as if              CD
                                                                                                             0
set out verbatim.
                                                                                                               cu
198. All of the allegations of Count VI set out above are incorporated by reference herein as if
                                                                                                           0
set out verbatim.
                                                                                                          cu
199. All of the allegations of Count VII set out above are incorporated by reference herein as if         c.
                                                                                                          cu
set out verbatim.
                                                                                                       $15
200. All of the allegations of Count VIII set out above are incorporated by reference herein as if
set out verbatim.
201. All of the allegations of Count IX set out above are incorporated by reference herein as if                                   s
                                                                                                               cri
set out verbatim.
202. Defendants William Fisher, Barb (Rees) Cannady, Ryan Richards and Matthew Dade were
the employees of the employer on whose behalf Katherine operated the multistation injection
mold which injured her.
203. Defendants William Fisher, Barb (Rees) Cannady, Ryan Richards and Matthew Dade
owed Katherine a duty to protect her from injury which was separate and independent from the
employers' nondelegable duty to provide a reasonably safe work place for all employees.
204. Defendants William Fisher, Barb (Rees) Cannady, Ryan Richards and Matthew Dade's
conduct as herein alleged was a violation of the employer's policy to comply with OSHA
requirements and the equipment guarding statutes and was not foreseeable to the employer.
 205. Defendants William Fisher, Barb (Rees) Cannady, Ryan Richards and Matthew Dade
committed the following affirmative acts which made Katherine's work more dangerous, to wit,
either:
               a. Hid the fact that the control button was sticking and assigned workers
including Katherine to work on the multistation injection mold with a manual control button
which was used to clean the machine and was sticking; or
               b. Ordered the use of the multistation injection mold without repairs to the
manual control button that was sticking.
                                                                                                     Electronically Filed - Marion Hannibal - January 19, 2021 - 04:25 PM
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 29 of 30 PageID #: 43




206. Defendants William Fisher, Barb (Rees) Cannady, Ryan Richards and Matthew Dade were
thereby negligent.
207. As a direct result of such negligence Katherine sustained damage.
208. As a direct and proximate result of the conduct of defendants William Fisher, Barb (Rees)
Cannady, Ryan Richards and Matthew Dade injuries described above, Katherine sustained and
continues to incur medical treatment and prescriptions for bodily injuries to her right upper
extremity and the injuries are permanent in nature.
209. As a direct and proximate result of the conduct of defendants William Fisher, Barb (Rees)
Cannady, Ryan Richards and Matthew Dade acting as described above, and as a result of the
injuries described above, Katherine sustained and continues to incur and suffer great pain of
body and mind, permanent disfigurement, excruciating physical pain and great mental anguish,
and all of which disturbs Katherine's enjoyment of life.
210. As a direct and proximate result of the conduct of defendants William Fisher, Barb (Rees)
Cannady, Ryan Richards and Matthew Dade acting as described above, and as a result of the
injuries described above, Katherine sustained and continues to incur medical treatment and
prescriptions for psychiatric injury from the trauma, physical injury, and memory of the
disastrous experience when her hand was crushed and burned in the platens of the injection
mold.
211. As a direct and proximate result of the conduct of defendants William Fisher, Barb (Rees)
Cannady, Ryan Richards and Matthew Dade acting as described above, and as a result of the
injuries described above, Katherine has been unable to perform the duties of her employment and
sustained and continues to incur lost earnings capacity, has lost earnings from employment, and
is permanently and totally disabled from any substantial gainful employment.
        WHEREFORE, on Count X plaintiff prays for judgment of compensatory damages
against the defendants William Fisher, Barb (Rees) Cannady, Ryan Richards and Matthew Dade
in a fair and reasonable amount, the total of which exceeds $75,000.00, including, but not limited
to, medical expenses; lost earnings capacity; bodily injury; pain and suffering; loss of enjoyment
                                                                                  Electronically Filed -- Marion Hannibal -- January 19,
Case: 2:21-cv-00014-HEA Doc. #: 1-1 Filed: 03/01/21 Page: 30 of 30 PageID #: 44




of life; and for her costs herein.



                                         istian L. Faiel            #45684(MO)
                                     Attorney for Plaintiff
                                     110 North 5th Street




                                                                                                                                     19, 2021 -- 04:25 PM
                                     Moberly, MO 65270-1506
                                     Office #(660) 263-3100
                                     FAX #(660) 263-0660
                                     CFaiella@tgflaw.com
